Case 19-12751-amc   Doc 2   Filed 04/30/19 Entered 04/30/19 13:29:07   Desc Main
                            Document      Page 1 of 8
Case 19-12751-amc   Doc 2   Filed 04/30/19 Entered 04/30/19 13:29:07   Desc Main
                            Document      Page 2 of 8
Case 19-12751-amc   Doc 2   Filed 04/30/19 Entered 04/30/19 13:29:07   Desc Main
                            Document      Page 3 of 8
Case 19-12751-amc   Doc 2   Filed 04/30/19 Entered 04/30/19 13:29:07   Desc Main
                            Document      Page 4 of 8
Case 19-12751-amc   Doc 2   Filed 04/30/19 Entered 04/30/19 13:29:07   Desc Main
                            Document      Page 5 of 8
Case 19-12751-amc   Doc 2   Filed 04/30/19 Entered 04/30/19 13:29:07   Desc Main
                            Document      Page 6 of 8
Case 19-12751-amc   Doc 2   Filed 04/30/19 Entered 04/30/19 13:29:07   Desc Main
                            Document      Page 7 of 8
Case 19-12751-amc   Doc 2   Filed 04/30/19 Entered 04/30/19 13:29:07   Desc Main
                            Document      Page 8 of 8
